Citation Nr: 1739470	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to a disability evaluation in excess of 10 percent for headaches prior to September 11, 2015, and in excess of 50 percent thereafter. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 11, 2015.

REPRESENTATION

Appellant represented by:	Karl Kazmierczak, an attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from May 1982 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The matter was previously before the Board in August 2014 and September 2016; on both occasions it was remanded for additional development.  It has been returned to the Board for appellate review.

The Veteran testified at videoconference hearings in May 2012 and January 2016 Transcripts of those hearings are of record.  As two different Veterans Law Judges heard testimony concerning the issues of entitlement to an evaluation in excess of 10 percent for headaches and entitlement to a TDIU, a panel of three Veterans Law Judges, including the two who presided over the hearings, must decide the issues on appeal.  Accordingly, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, in July 2015, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  The Board was informed in August 2016 that the Veteran waived his right to appeal at an additional hearing before a third Veterans Law Judge.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2016).   

The RO has granted entitlement to a TDIU from September 11, 2015.  However, the issue of entitlement to a TDIU prior to that date remains on appeal, and is addressed below.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

FINDING OF FACT

1. For the entire appeal period, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. For the period FROM March 12, 2010 to September 11, 2015, the evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for service-connected migraine headaches have been met for the entire appeal period prior to September 11, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).  

2. For the period from March 12, 2010 to September 11, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Entitlement to a disability evaluation in excess of 10 percent for headaches prior to September 11, 2015, and in excess of 50 percent thereafter

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Headaches are evaluated pursuant to DC 8100.  Under DC 8100, a disability rating of 30 percent is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a disability rating of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

As an initial matter, the Board notes that the 50 percent rating assigned as of September 11, 2015, is the maximum schedular rating available under DC 8100, and that no other DC is appropriate here.  See 38 C.F.R. § 4.124a, DC 8100.  As such, the balance of this decision will focus on the period prior to September 11, 2015.

The medical evidence of record shows consistent complaints of frequent, debilitating headaches throughout the appeal period.  Reviewing the evidence, the Veteran informed a private provider in or about April 2010 that his severe headaches generally consumed one out of every three days and impacted his ability to work. September 2010 VA treatment records show complaints of headaches lasting ten to fourteen days at a time, occuring several times per year.  By February 2011, the Veteran was advancing complaints to his private provider of headaches occurring at rates of up to three-to-four times per week.  October 2011 VA treatment records confirm multiple weekly migraine headaches.  

At his May 2012 Board hearing, the Veteran testified he experiences ten-to-twelve migraine headaches per month, varying in severity, and lasting between four hours and two days.  He added these headaches are characterized by symptoms including blinding pain and loss of vision, and render him couch or bed-bound.  A December 2014 lay statement, submitted by the Veteran's wife, confirms his migraine headaches appear unpredictably, but are utterly debilitating.  At his January 2016 hearing, the Veteran confirmed that his headaches have been present, essentially unabated, since service, and have frequently been incapacitating throughout the entirety of the current appeal period.  

Considering the evidence in the aggregate, and resolving all reasonable doubt in the Veteran's favor, the record supports assignment of a 50 percent rating for entirety of the appeal period.  Indeed, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the record reflects that the Veteran has, on numerous occasions during the appeal period, reported to treating and examining providers symptoms of an intensity and frequency sufficient to support the maximum rating available.  The Veteran has consistently related that his headache symptoms are debilitating, rendering him unable to leave his home, sometimes for multiple days on end.  At numerous points during the appeal period, these episodes appear to have occurred at a frequency greater than once per month.  As such, the Board finds that the Veteran's headaches have occurred "very frequently," and have involved "severe economic inadaptability," for the entirety of the period on appeal.  Hence, the assignment of a 50 percent evaluation for the entire appeal period is warranted.

Entitlement to a TDIU prior to September 11, 2015

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

In this case, the Veteran is service connected for multiple disabilities, including headaches, cervical spondylosis, degenerative disc disease of the lumbar spine, radiculopathy of the bilateral upper extremities, metatarsalgia of the left foot, hammer toe of the left second toe, hammer toe of the right second toe, and hallux valgus of the left foot.  His combined evaluation satisfies the above-detailed schedular threshold requiring one 40 percent disability along with a combined rating of 70 percent or more as of January 12, 2010. 38 C.F.R. § 4.16(a) (2016).  

The Veteran first contended that his service-connected disabilities rendered him incapable of securing and maintaining gainful employment at a March 2012 Board hearing.  The record shows the Veteran has reported last working in 2000 as an engineer supervisor, and that he is a college graduate.  

The record supports the Veteran's contention with respect to unemployability.  As discussed above, the record reflects debilitating headaches, occurring at a frequency of several times per month, that render the Veteran essentially housebound for days at a time, since early 2010.  The Veteran, his wife, and his treating providers have repeatedly characterized these episodes as incapacitating.  The Veteran is also beset by a number of physical impairments, including multiple disabilities affecting his upper and lower back, upper extremities, and bilateral feet.  The VA examiner with whom he met in September 2015 noted that his low back disability had significantly interfered with his ability to work for some time prior to that examination.  The VA examiner with whom the Veteran met in September 2015 to evaluate the severity of his headaches also noted that his headache symptoms had been of such a severity as to cause him to miss significant time from work in the past.  This account is consistent with notes furnished by a VA examiner with whom the Veteran met in June 2010; those notes confirm the Veteran is unable to work on days during which he suffers from severe headaches, which, as described in the section above, have occurred several times per month during the period at issue.

Further, physical therapy records from early 2010 show the Veteran's earnest treatment efforts with respect to his cervical spondylosis and upper extremity radiculopathy, but ultimately indicate very little symptom improvement.  The record reveals the Veteran experienced ongoing severe neck pain and limited strength in his hands, further limiting his ability to perform work-related activity.  

Finally, the record reflects that the Veteran received vocational rehabilitation training at Veterans Vocational Training in Buffalo, New York, but that he was nevertheless been unable to secure employment due to his service-connected disabilities.  VA treatment record predating the current appeal period show the Veteran's ability to work was compromised by his physical problems.  For instance, March 2004 records show the Veteran's neck and upper extremity problems "compromised his ability to work," and that a VA physical therapist from whom the Veteran received treatment "suggested [he] apply for disability insurance benefits through VA and the Social Security Administration," which recommendation is tantamount to an acknowledgement that the Veteran's impairments render him unemployable.  

The Veteran and his wife have also provided competent and credible lay testimony that his chronic headaches, upper and lower back pain, radicular symptoms, and foot pain are sufficiently debilitating as to cause unemployability.  

As such, the Board finds that the evidence shows the Veteran was unemployable as of March 12, 2010.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Board finds that the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  



ORDER

Entitlement to a disability evaluation of 50 percent for headaches is granted for the entire appeal period.  

Entitlement to a TDIU for the period from March 12, 2010 to September 11, 2015, is granted.





			
	DAVID WIGHT	KATHY BANFIELD
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


